 



Exhibit 10-1
[Execution]
AMENDMENT NO. 6 TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
     AMENDMENT NO. 6 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
as of September 30, 2005, by and among Lexington Precision Corporation, a
Delaware corporation (“LPC”), Lexington Rubber Group, Inc., a Delaware
corporation (“LRG” and together with LPC, individually, each a “Borrower” and
collectively, “Borrowers”), the parties to the Loan Agreement (as hereinafter
defined) as lenders (each individually, a “Lender” and collectively, “Lenders”)
and Wachovia Bank, National Association, a national banking association, (as
successor by merger to Congress Financial Corporation), in its capacity as agent
for Lenders (in such capacity, “Agent”).
WITNESSETH:
     Whereas, Agent, Lenders and Borrowers have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances to Borrowers as set forth in the Amended and
Restated Loan and Security Agreement, dated December 18, 2003, by and among
Borrowers, Agent, and Lenders, as amended by Amendment No. 1 to Amended and
Restated Loan and Security Agreement, dated as of March 31, 2004, by and among
Borrowers, Agent and Lenders, Amendment No. 2 to Amended and Restated Loan and
Security Agreement, dated as of August 16, 2004, by and among Borrowers, Agent
and Lenders, Amendment No. 3 to Amended and Restated Loan and Security
Agreement, dated as of September 3, 2004, by and among Borrowers, Agent and
Lenders, Amendment No. 4 to Amended and Restated Loan and Security Agreement,
dated as of January 27, 2005, by and among Borrowers, Agent and Lenders, and
Amendment No. 5 to Amended and Restated Loan and Security Agreement, dated as of
June 24, 2005, by and among Borrowers, Agent and Lenders (as the same now exists
and is amended hereby or may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and other agreements, documents and instruments at any time executed and/or
delivered in connection therewith (all of the foregoing, including the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”).
     WHEREAS, Borrowers have requested that Agent and Lenders agree to certain
amendments to the Loan Agreement, and Agent and Lenders are willing to agree to
such amendments, subject to the terms and conditions contained herein; and
     WHEREAS, by this Amendment No. 6, Borrowers, Agent and Lenders intend to
evidence such amendments.
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
and covenants contained herein, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1. Definitions.
          1.1 Defined Terms. For purposes of this Amendment No. 6, unless
otherwise defined herein, all terms used herein, including, but not limited to,
those terms used and/or defined in the recitals above, shall have the respective
meanings assigned to such terms in the Loan Agreement.
          1.2 Additional Definitions. As used herein, the following terms shall
have the respective meanings given to them below and the Loan Agreement shall be
deemed and is hereby amended to include, in addition and not in limitation, each
of the following definitions:
          (a) “Amendment No. 6” shall mean this Amendment No. 6 to Amended and
Restated Loan and Security Agreement by and among Agent, Lenders and Borrowers
as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, and the Loan Agreement shall be deemed
and is hereby amended to include, in addition and not in limitation of, such
definition.
SECTION 2. Amendments to the Loan Agreement.
          2.1 Rubber Group Reserve. Section 1.122 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
          “1.122 [Intentionally left blank]”
          2.2 Net Worth. Section 9.17 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:
“9.17 Net Worth. Borrowers (on a consolidated basis) shall, as of the end of
each month, have a Net Worth of not less than the amount set forth below with
respect to such month (the numbers below in parentheses indicate a negative
amount):

          Month   Minimum Net Worth
June 2004
  $ (16,200,000 )
 
       
July 2004
  $ (17,200,000 )
 
       
August 2004 and each month thereafter through and including March 2005
  $ (17,500,000 )
 
       
April 2005 and May 2005
  $ (17,300,000 )
 
       
June 2005 and each month thereafter through and including September 2005
  $ (17,000,000 )
 
       
October 2005 and each month thereafter
  $ (18,500,000 )”

2



--------------------------------------------------------------------------------



 



          2.3 Minimum EBITDA. Section 9.18 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:
          “9.18 Minimum EBITDA.
     The EBITDA of Borrowers (on a consolidated basis) for the immediately
preceding twelve (12) consecutive months (treated as a single accounting period)
as of the end of each month set forth below shall be not less than the amount
set forth below with respect to such month:

          Month   Minimum EBITDA
December 2004
  $ 11,500,000  
 
       
January 2005
  $ 11,500,000  
 
       
February 2005
  $ 11,500,000  
 
       
March 2005
  $ 11,500,000  
 
       
April 2005
  $ 12,000,000  
 
       
May 2005
  $ 12,500,000  
 
       
June 2005
  $ 12,000,000  
 
       
July 2005
  $ 12,000,000  
 
       
August 2005
  $ 12,500,000  
 
       
September 2005 and each month thereafter
  $ 11,000,000 ”

          2.4 Fixed Charge Coverage Ratio. Section 9.19 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
          “The Fixed Charge Coverage Ratio of Borrowers (on a consolidated
basis) for the immediately preceding twelve (12) consecutive months (treated as
a single accounting period) as of the last day of each fiscal quarter set forth
below shall be not less than the ratio set forth below with respect to such
fiscal quarter:

          Fiscal Quarter Ending   Ratio
December 31, 2004
    0.55:1  
 
       
March 31, 2005
    0.60:1  

3



--------------------------------------------------------------------------------



 



          Fiscal Quarter Ending   Ratio
June 30, 2005
    0.75:1  
 
       
September 30, 2005 and the last day of each fiscal quarter thereafter
    0.65:1 ”

SECTION 3. Additional Events of Default. The parties hereto acknowledge, confirm
and agree that the failure of any Borrower to comply with any of the covenants,
conditions and agreements contained herein or in any other agreement, document
or instrument at any time executed by any Borrower in connection herewith, shall
constitute an Event of Default under the Financing Agreements.
SECTION 4. Representations and Warranties. Borrowers, jointly and severally,
represent, warrant and covenant with and to Agent and Lenders as follows, which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Financing Agreements, being a continuing condition of the making of any Loans by
Lenders to Borrowers:
          4.1 As of the date hereof and after giving effect to this Amendment
No. 6, no Default or Event of Default has occurred and is continuing.
          4.2 Amendment No. 6 has been duly executed and delivered by Borrowers
and is in full force and effect as of the date hereof and the agreements and
obligations of Borrowers contained herein constitute legal, valid and binding
obligations of Borrowers enforceable against Borrowers in accordance with their
respective terms.
SECTION 5. Conditions Precedent. This Amendment No. 6 shall be effective as of
the date hereof but only upon the satisfaction of each of the following
conditions precedent in a manner satisfactory to Agent:
          5.1 Agent shall have received an original of this Amendment No. 6,
duly authorized, executed and delivered by each Borrower;
          5.2 Agent shall have received a fully-executed copy of an amendment to
the Term Loan Lender Agreements, in form and substance satisfactory to Agent;
          5.3 Agent shall have received, in form and substance satisfactory to
Agent, a consent to the transactions set forth in this Amendment No. 6 duly
authorized, executed and delivered by Ableco, as Term Loan Lender; and
          5.4 no Default or Event of Default shall exist or have occurred and be
continuing (after giving effect to the amendments and waivers set forth in this
Amendment No. 6).

4



--------------------------------------------------------------------------------



 



SECTION 6. Consent. Agent and Lenders by their signatures below hereby consent
to Borrowers entering into Amendment No. 6 to Loan and Security Agreement
between Borrowers and Term Loan Lender, in substantially the form annexed hereto
as EXHIBIT A.
SECTION 7. General.
          7.1 Except as modified pursuant hereto, no other changes or
modifications to the Financing Agreements are intended or implied and in all
other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the date hereof. To the
extent of conflict between the terms of this Amendment No. 6 and the Financing
Agreements, the terms of this Amendment No. 6 shall control.
          7.2 The parties hereto shall execute and deliver such additional
documents and take such additional actions as may be necessary to effectuate the
provisions and purposes of this Amendment No. 6.
          7.3 The rights and obligations hereunder of each of the parties hereto
shall be governed by and interpreted and determined in accordance with the laws
of the State of New York, but excluding any principles of conflicts of law or
other rule of law that would result in the application of the law of any
jurisdiction other than the laws of the State of New York.
          7.4 This Amendment No. 6 is binding upon and shall inure to the
benefit of Agent, Lenders and Borrowers and their respective successors and
assigns.
          7.5 The execution of this Amendment No. 6 by the Agent and Lenders
represents the consent and authorization of the Required Lenders under the Loan
Agreement with respect to the matters set forth herein.
          7.6 This Amendment No. 6 may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original but all of
which when taken together shall constitute one and the same instrument. In
making proof of this Amendment No. 6, it shall not be necessary to produce or
account for more than one counterpart thereof signed by each of the parties
hereto. Delivery of an executed counterpart of this Amendment No. 6 by
telefacsimile shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 6. Any party delivering an executed
counterpart of this Amendment No. 6 by telefacsimile also shall deliver an
original executed counterpart of this Amendment No. 6, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment No. 6 as to such party or
any other party.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Agent, Lenders and Borrowers have caused this Amendment
No. 6 to be duly executed as of the day and year first above written.

                  LEXINGTON PRECISION CORPORATION    
 
           
 
  By:     /s/ Warren Delano    
 
           
 
                Title: President    
 
                LEXINGTON RUBBER GROUP, INC.    
 
           
 
  By:     /s/ Warren Delano    
 
           
 
                Title: Chairman    

AGREED:
WACHOVIA BANK, NATIONAL ASSOCIATION
(successor by merger to Congress Financial Corporation),
as Agent and Lender

         
By:
    /s/ Herbert C. Korn    
 
       
 
        Title: VP    
 
        ABLECO FINANCE LLC,     as Lender    
 
       
By:
    /s/ Dan Wolf    
 
       
 
        Title: SVP    

 